Citation Nr: 1710475	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-34 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for service connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983, and March 1984 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. Copies of the transcripts are of record.


FINDING OF FACT

The Veteran failed to report without good cause for a scheduled VA examination on June 25, 2016. 

CONCLUSIONS OF LAW

The criteria for an increased rating for service connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655(a)-(b), 4.7, 4.85, Diagnostic Code 6100, 6204, 6205, 6260 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the VA's duty to assist, the Veteran was scheduled for multiple VA examinations in an effort to help substantiate his claim for an increased rating for service connection for bilateral hearing loss, currently evaluated at 10 percent. Unfortunately, the Veteran has consistently failed to report for those examinations-four in total. 

Most recently, the Veteran was scheduled for, and failed to report to, a scheduled June 2016 VA audiological examination which could have provided material evidence to support his increased rating claim. 

It is well settled that the duty to assist is not a one-way street. Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that the Veteran is obligated to cooperate and assist the VA in developing evidence); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Hayes, 5 Vet. App. at 688. Crucially, VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a claim for an increased benefit, the claim shall be denied as a matter of law. See 38 C.F.R. § 3.655(a)-(b).  We simply do not know why the Veteran has not attended any of the examinations and can not send the case back for what would be a 5th examination request. 
 
In this case, the Board finds good cause has not been shown. The Veteran was on notice that a new VA audiological examination was forthcoming, as provided by the Board's March 2016 decision. The purpose of the examination was to assess the level of severity of his hearing loss. The record shows that a request for a hearing loss exam was made on June 2, 2016, and subsequently scheduled for June 25, 2016, at 11 a.m. There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities. See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (finding Veteran's statement that he did not receive a mailed notification, standing alone, was insufficient to rebut presumption of regularity). The Veteran did not report for the examination, and he failed to contact the RO or VA medical center with a reason or explanation for his failure to report for the scheduled VA examination. 

The Veteran has not argued that he lacked advance notice of the examination. Rather, the Veteran's representative asserts that a recently returned mailed notification shows the Veteran might not have received notice of the examination. Although the record indicates a mailed notification was returned undelivered on January 2017, this was more than six months after the scheduled exam. The record is devoid of any returned mail on, or around the time of the scheduled exam, under the same address.  Not to mention, neither the Veteran nor his representative have asserted that the address of record was then, or is now, incorrect.  At best, while this may explain why the Veteran failed to attend one examination, it does not provide a basis for his failure to attend others.  

The Board is satisfied that the Veteran received notice and failed to report to the scheduled examination without good cause. The Veteran failed to cooperate to the full extent in the development of his claim, and no additional assistance is required. See Wood, 1 Vet. App. at 193. Further, there is no reason to believe that the Veteran would appear for the examination if this claim was remanded. For these reasons, the Veteran's claim must be denied as a matter of law. 38 C.F.R. § 3.655(a)-(b)(2016); Turk v. Peake, 21 Vet. App. 565, 567 (2008) (holding that a claimant has a duty to report for VA examinations and must accept the legal consequences for failing to report for good cause). 

As a final matter, the Board notes that even if an increased rating was granted, the Veteran would not be entitled to additional compensation based on the existing total disability rating based on individual unemployablity (TDIU) and award of special monthly compensation (SMC).  Further development will simply not provide the Veteran any more benefit.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Once the underlying claim is granted, however, further notice as to downstream questions, such as increased disability ratings, is not required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007). In this case, the underlying claim was granted; thus, the Board has satisfied its duty to notify in accordance with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the Board has satisfied its duty to assist. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA obtained the Veteran's service treatment and medical records. The Veteran was also afforded VA medical examinations for bilateral hearing loss, the records of which the VA has also obtained. The Board finds the examinations to be sufficiently thorough and adequate upon which to make an informed decision with regard to the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. 

Furthermore, the Board finds substantial compliance with its March 2016 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order). The March 2016 decision required VA, in pertinent part, to obtain any outstanding hearing related treatment records since September 2015, and reschedule the Veteran for another VA audiological examination. Subsequently, a VA audiological examination was rescheduled for June 2016, and outstanding records were obtained and associated with the record. Therefore, substantial compliance has been shown.
 
ORDER

Entitlement to an increased rating for service-connected bilateral hearing loss is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


